3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardus (US 2008/0160913 A1) in view of Lhermitte et al. (US 2013/0215328 A1).

Gardus discloses a method and system for broadcasting a digital signal in a single frequency network with the following features: regarding claim 1, a method  for generating a transport stream for distribution to a plurality of broadcasting sites, wherein the method comprises the following acts performed by a transport stream generating device: modulating a source signal, delivering a modulated signal, sampling said modulated signal, delivering a stream of complex samples, framing said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames, inserting, into each frame,  (Fig. 1, illustrates a continental single frequency network according to at least one embodiment of the invention, see teachings in [0018-0038] summarized as “a method  for generating a transport stream for distribution to a plurality of broadcasting sites, wherein the method comprises the following acts performed by a transport stream generating device (i.e. continental single frequency network 100 includes a main site 105 generating and broadcasting stream to plurality of remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155, and each of which includes a transmitter to broadcast a signal), modulating a source signal, delivering a modulated signal (i.e. an IQ modulator can actually create digital modulated signals, wherein wherein the IQ modulation is an efficient way to transfer information, sampling said modulated signal, delivering a stream of complex samples, framing said stream of complex samples, delivering said transport stream (i.e. the main site 100 sampling and generating the digital symbols (samples) to be broadcast and transmitting them to the other remote sites, wherein digital pre-processing block 210 transmits the IQ data to the dual access memory buffer 215 where the IQ data is stored), wherein the framing comprises: subdividing said stream of complex samples into frames, inserting, into each frame, of a timestamp for timing synchronization of said broadcasting sites, associated with the complex samples composing said frame (i.e. IQ data stored in the dual access memory buffer 215 is also sent to an IQ serializer and clock inserter and transmitter block 270 that serves to serialize the IQ data, add a time stamp, and transmit the IQ data to at least one remote site via a primary link 275 and a redundant link 280)”).
Gardus also disclose the following features: regarding claim 4, wherein said complex samples of each frame are distributed in transport packets (Fig. 2, illustrates a main site according to at least one embodiment of the invention, see teachings in [0021-0026] summarized as “digital symbols are generated for a guaranteed exact output, and the the digital symbols, to be broadcast, are distributed in transport”); regarding claim 5, wherein each transport packet comprises a field reserved for the timestamp and a field carrying complex samples of said frame (Fig. 2, illustrates a main site according to at least one embodiment of the invention, see teachings in [0021-0026] summarized as “the IQ data stored in the dual access memory buffer 215 is also sent to an IQ serializer and clock inserter and transmitter block 270 that serves to serialize the IQ data, add a time stamp”).
framing said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames”
Lhermitte et al. disclose a method of broadcasting a set of national and regional DVB-T2 programs with the following features: regarding claim 1, framing said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames (Fig. 1, illustrates a first known solution for broadcasting national and regional programs over a geographical zone, see teachings in [0010-0011, 0026-0028, 0037 & 0046] summarized as “framing said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames (i.e. a centralized architecture is being illustrated in which all the contents of programs are aggregated at a central point 1.1 (headend) and remote regions 1.7 and 1.8 transmit its regional programs to the headend so that the various regional streams are created at this headend, and T2-MI stream is therefore composed of the various programs that are to be broadcast over SFN, and broadcasting according to the parameters such as modulation parameters, and the T2-MI streams being divided into frames, each frame being composed of baseband blocks, the regional T2-MI streams are generated with a frame duration equal to the frame duration of the national T2-MI stream and with a baseband block size equal to the baseband block size of the national T2-MI stream, time stamp is also inserted in the frame for timing synchronization)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus by using the 
Regarding claim 10:
Gardus discloses a method and system for broadcasting a digital signal in a single frequency network with the following features: regarding claim 10, a method for broadcasting data, implemented in a broadcasting site, wherein the method comprises: a phase of adaptation comprising the following acts: -6-receiving a transport stream, comprising frames each carrying successive complex samples, representative of a source signal, and a timestamp for timing synchronization of said broadcasting site with at least one remote broadcasting site, associated with the successive complex samples composing said frame; detecting in said transport stream, a first complex sample of one of said frames; extracting, from said transport stream, the complex samples of said frame; detecting, in said transport stream, said timestamp associated with said frame; and a phase of sending said first complex sample of said frame at an instant defined by said timestamp (Fig. 1, illustrates a continental single frequency network according to at least one embodiment of the invention, see teachings in [0018-0038] summarized as “a method for broadcasting data, implemented in a broadcasting site, wherein the method comprises: a phase of adaptation comprising the following acts (i.e. continental single frequency network 100 includes a main site 105 generating and broadcasting stream to plurality of remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155, and each of which includes a transmitter to broadcast a signal), receiving a transport stream, comprising frames each carrying successive complex samples, representative of a source signal, and a timestamp for timing synchronization of said broadcasting site with at least one remote broadcasting site, associated with the successive complex samples composing said frame (i.e. one of the remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155 receives transport stream from the main site 105 at which an IQ modulator can actually create digital modulated signals, wherein the IQ modulation is an efficient way to transfer information, and it also works well with digital formats, sampling and generating the digital symbols (samples) to be broadcast and transmitting them to the other remote sites, wherein digital pre-processing block 210 transmits the IQ data to the dual access memory buffer 215 where the IQ data is stored, and the IQ data stored in the dual access memory buffer 215 is also sent to an IQ serializer and clock inserter and transmitter block 270 that serves to serialize the IQ data, add a time stamp, and transmit the IQ data to at least one remote site via a primary link 275 and a redundant link 280), detecting in said transport stream, a first complex sample of one of said frames;  extracting, from said transport stream, the complex samples of said frame (i.e. a remote site 300 (fig. 3) detects via the primary link 275 and a redundant link 280 serialized IQ data to an IQ serialized and clock receiver 305 from the main site 200, the primary link 275 and redundant link 280 are in direct communication with the main site 200, and the serialized IQ data is stored in a dual access memory buffer 307 after being received by the IQ serialized and clock receiver 305), detecting, in said transport stream, said timestamp associated with said frame; and a phase of sending said first complex sample of said frame at an instant defined by said timestamp (i.e. internal reference generator 315 transmits an IQ read clock signal to the dual access memory 
Gardus is short of expressly teaching “frames each carrying successive complex samples”
Lhermitte et al. disclose a method of broadcasting a set of national and regional DVB-T2 programs with the following features: regarding claim 10, frames each carrying successive complex samples (Fig. 1, illustrates a first known solution for broadcasting national and regional programs over a geographical zone, see teachings in [0010-0011, 0026-0028, 0037 & 0046] summarized as “frames each carrying successive complex samples (i.e. a centralized architecture is being illustrated in which all the contents of programs are aggregated at a central point 1.1 (headend) and remote regions 1.7 and 1.8 transmit its regional programs to the headend so that the various regional streams are created at this headend, and T2-MI stream is therefore composed of the various programs that are to be broadcast over SFN, and broadcasting according to the parameters such as modulation parameters, and the T2-MI streams being divided into frames, each frame being composed of baseband blocks, the regional T2-MI streams are generated with a frame duration equal to the frame duration of the national T2-MI stream and with a baseband block size equal to the baseband block size of the national T2-MI stream, time stamp is also inserted in the frame for timing synchronization)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus by using the 
Regarding claim 12:
Gardus discloses a method and system for broadcasting a digital signal in a single frequency network with the following features: regarding claim 12, a device generating a transport stream intended for distribution to a plurality of broadcasting sites, comprising: at least one processor operationally coupled to a memory and configured to: modulate a source signal, delivering a modulated signal, sample the modulated signal, delivering a stream of complex samples, and frame said stream of complex samples, delivering said transport stream, sub-dividing the stream of complex samples into frames, inserting, into each frame, at least one timestamp for complex samples composing said frame (Fig. 1, illustrates a continental single frequency network according to at least one embodiment of the invention, see teachings in [0018-0038] summarized as “a device generating a transport stream intended for distribution to a plurality of broadcasting sites, comprising: at least one processor operationally coupled to a memory and configured to (i.e. continental single frequency network 100 includes a main site 105 generating and broadcasting stream to plurality of remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155, and each of which includes a transmitter to broadcast a signal, wherein the main site 200 (fig. 2) comprising of a digital pre-processing block 210 is coupled to a memory buffer 215 and configure to), modulate a source signal, delivering a modulated signal (i.e. an IQ sample the modulated signal, delivering a stream of complex samples, and frame said stream of complex samples, delivering said transport stream (i.e. the main site 100 sampling and generating the digital symbols (samples) to be broadcast and transmitting them to the other remote sites, wherein digital pre-processing block 210 transmits the IQ data to the dual access memory buffer 215 where the IQ data is stored), sub-dividing the stream of complex samples into frames, inserting, into each frame, at least one timestamp for complex samples composing said frame (i.e. IQ data stored in the dual access memory buffer 215 is also sent to an IQ serializer and clock inserter and transmitter block 270 that serves to serialize the IQ data, add a time stamp, and transmit the IQ data to at least one remote site via a primary link 275 and a redundant link 280)”).
Gardus is short of expressly teaching “frame said stream of complex samples, delivering said transport stream, sub-dividing the stream of complex samples into frames”
Lhermitte et al. disclose a method of broadcasting a set of national and regional DVB-T2 programs with the following features: regarding claim 12, frame said stream of complex samples, delivering said transport stream, sub-dividing the stream of complex samples into frames (Fig. 1, illustrates a first known solution for broadcasting national and regional programs over a geographical zone, see teachings in [0010-0011, 0026-0028, 0037 & 0046] summarized as “frame said stream of complex samples, delivering said transport stream, sub-dividing the stream of complex samples into frames (i.e. a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus by using the features as taught by Lhermitte et al. in order to provide a more effective and efficient system that is capable of framing said stream of complex samples by subdividing said stream of complex samples into frames. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Gardus discloses a method and system for broadcasting a digital signal in a single frequency network with the following features: regarding claim 13, a broadcasting site comprising: at least one processor operationally coupled to a memory and configured to: receive a transport stream, comprising frames each carrying successive complex samples, representative of a source signal, and a timestamp for timing synchronization of said broadcasting site with at least one remote broadcasting site,  (Fig. 1, illustrates a continental single frequency network according to at least one embodiment of the invention, see teachings in [0018-0038] summarized as “a broadcasting site comprising: at least one processor operationally coupled to a memory and configured to (i.e. continental single frequency network 100 includes a main site 105 generating and broadcasting stream to plurality of remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155, and each of which includes a transmitter to broadcast a signal, wherein the main site 200 (fig. 2) comprising of a digital pre-processing block 210 is coupled to a memory buffer 215 and configure to generate and broadcast stream to the above remote sites), receive a transport stream, comprising frames each carrying successive complex samples, representative of a source signal, and a timestamp for timing synchronization of said broadcasting site with at least one remote broadcasting site, associated with the successive complex samples composing said frame (i.e. one of the remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155 receives transport stream from the main site 105 at which an IQ modulator can actually create digital modulated signals, wherein the IQ modulation is an efficient way to transfer information, and it also works well with digital formats, sampling and generating the digital symbols (samples) to be broadcast and transmitting them to the other remote sites, wherein digital pre-processing block 210 transmits the IQ data to the dual access memory buffer 215 where detect in said transport stream, a first complex sample of one of said frames; extract, from said transport stream, the complex samples of said frame (i.e. a remote site 300 (fig. 3) detects via the primary link 275 and a redundant link 280 serialized IQ data to an IQ serialized and clock receiver 305 from the main site 200, the primary link 275 and redundant link 280 are in direct communication with the main site 200, and the serialized IQ data is stored in a dual access memory buffer 307 after being received by the IQ serialized and clock receiver 305), detect, in said transport stream, said timestamp associated with said frame; and send said first complex sample of said frame at an instant defined by said timestamp (i.e. internal reference generator 315 transmits an IQ read clock signal to the dual access memory buffer 307 via line 320, the remote sites where the same frequency and time reference is utilized to ensure exact digital modulation reproduction, and the time stamp is utilized to indicate the precise time at which each of the digital symbols is to be broadcast by the remote sites)”).
Gardus is short of expressly teaching “frames each carrying successive complex samples”
Lhermitte et al. disclose a method of broadcasting a set of national and regional DVB-T2 programs with the following features: regarding claim 13, frames each carrying successive complex samples (Fig. 1, illustrates a first known solution for broadcasting national and regional programs over a geographical zone, see teachings in [0010-0011, frames each carrying successive complex samples (i.e. a centralized architecture is being illustrated in which all the contents of programs are aggregated at a central point 1.1 (headend) and remote regions 1.7 and 1.8 transmit its regional programs to the headend so that the various regional streams are created at this headend, and T2-MI stream is therefore composed of the various programs that are to be broadcast over SFN, and broadcasting according to the parameters such as modulation parameters, and the T2-MI streams being divided into frames, each frame being composed of baseband blocks, the regional T2-MI streams are generated with a frame duration equal to the frame duration of the national T2-MI stream and with a baseband block size equal to the baseband block size of the national T2-MI stream, time stamp is also inserted in the frame for timing synchronization)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus by using the features as taught by Lhermitte et al. in order to provide a more effective and efficient system that is capable of framing said stream of complex samples by subdividing said stream of complex samples into frames. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Gardus discloses a method and system for broadcasting a digital signal in a single frequency network with the following features: regarding claim 14, a non-transitory computer-readable medium comprising a computer program stored thereon, comprising instructions for executing a method for generating a transport stream for distribution to a plurality of broadcasting sites, when this program is executed  (Fig. 1, illustrates a continental single frequency network according to at least one embodiment of the invention, see teachings in [0018-0038] summarized as “a non-transitory computer-readable medium comprising a computer program stored thereon, comprising instructions for executing a method for generating a transport stream for distribution to a plurality of broadcasting sites, when this program is executed by a processor of a transport stream generating device, wherein the instructions configure the transport stream generating device to (i.e. continental single frequency network 100 includes a main site 105 generating and broadcasting stream to plurality of remote sites 110, 115, 120, 125, 130, 135, 140, 145, 150, and 155, and each of which includes a transmitter to broadcast a signal, wherein the main site 200 (fig. 2) comprising of a digital pre-processing block 210 is coupled to a memory buffer 215 and configure to generate and broadcast stream to the above remote sites), modulate a source signal, delivering a modulated signal (i.e. an IQ modulator can actually create digital modulated signals, wherein wherein the IQ modulation is an efficient way to transfer information, and it also works well with digital formats), sample said modulated signal, delivering a stream of complex samples, frame said stream of complex samples, delivering said transport stream (i.e. the main site 100 sampling and generating the digital symbols (samples) to be broadcast and transmitting them to the other remote sites, wherein digital pre-processing block 210 transmits the IQ data to the dual access memory buffer 215 where the IQ data is stored), wherein the framing comprises: subdividing said stream of complex samples into frames, inserting, into each frame, a timestamp for timing synchronization of said broadcasting sites, associated with the complex samples composing said frame (i.e. IQ data stored in the dual access memory buffer 215 is also sent to an IQ serializer and clock inserter and transmitter block 270 that serves to serialize the IQ data, add a time stamp, and transmit the IQ data to at least one remote site via a primary link 275 and a redundant link 280)”).
Gardus is short of expressly teaching “frame said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames”.
Lhermitte et al. disclose a method of broadcasting a set of national and regional DVB-T2 programs with the following features: regarding claim 14, rame said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames (Fig. 1, illustrates a first known solution for broadcasting national and regional programs over a geographical zone, see teachings in [0010-0011, 0026-0028, 0037 & 0046] summarized as “frame said stream of complex samples, delivering said transport stream, wherein the framing comprises: subdividing said stream of complex samples into frames (i.e. a centralized architecture is being illustrated in which all the contents of programs are aggregated at a central point 1.1 (headend) and remote regions 1.7 and 1.8 transmit its regional programs to 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus by using the features as taught by Lhermitte et al. in order to provide a more effective and efficient system that is capable of framing said stream of complex samples by subdividing said stream of complex samples into frames. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardus (US 2008/0160913 A1) in view of Lhermitte et al. (US 2013/0215328 A1) as applied to claim 1 above, and further in view of Huang et al. (US 2008/0198785 A1).

Gardus and Lhermitte et al. disclose the claimed limitations as described in paragraph 4 above. Gardus and Lhermitte et al. do expressly disclose the following features: regarding claim 2, wherein said timestamp inserted into a frame corresponds to an instant of sending of a first complex sample of said frame by transmitters of said 
Huang et al. disclose methods and apparatus for cellular broadcasting with the following features: regarding claim 2, wherein said timestamp inserted into a frame corresponds to an instant of sending of a first complex sample of said frame by transmitters of said broadcasting sites (Fig. 1, illustrates a cellular system with a base station that broadcasts data to mobile stations using either a downlink broadcast channel or a downlink regular channel, see teachings in [0007 & 0028] summarized as “digital video broadcast in transport streams is coded into a mega-frame format and is distributed to the base stations with a time stamp in the synchronized bit stream’ and the base stations are all synchronized to a common time source and use the time stamp to synchronize exact transmission time of the broadcast data”); regarding claim 8, wherein at least one of said transport packets further comprises a pointer indicating the a position of the first complex sample of athe frame in the transport packet (Fig. 12, illustrates a distribution data packet format, see teachings in [0120-0121] summarized as “the DA, with the knowledge of the video subframe capacity of N bytes, assembles the incoming video packets into a distribution data packet with data payload length of N, and when the RA receives such a distribution data packet, forwards its data payload to the physical layer directly at the broadcasting subframe, which should fit exactly into the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus with Lhermitte et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of inserting into a frame corresponds to an instant of sending of a first complex sample of said frame and transport packets comprises a pointer indicating the a position of the first complex sample. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardus (US 2008/0160913 A1) in view of Lhermitte et al. (US 2013/0215328 A1) as applied to claim 1 above, and further in view of Stephansen et al. (US 2019/0327008 A1).

Gardus and Lhermitte et al. disclose the claimed limitations as described in paragraph 4 above. Gardus and Lhermitte et al. do expressly disclose the following features: regarding claim 3, wherein a length of each frame depends on the frequency of sampling of said modulated signal.
Stephansen et al. disclose a method for deterministic re-multiplexing of transport streams with the following features: regarding claim 3, wherein a length of each frame depends on the frequency of sampling of said modulated signal (Fig. 1, shows a system overview of the deterministic SFN re-multiplexing, see teachings in [0042] summarized as “configuration data enabling the MUX to calculate the length of the SFN-frame, extracting timing information from each TMP and deterministically generating SFN Time stamps, based on UTC, the length of an SFN-frame, estimated transmission time and using the absolute program clock reference, APCR, as a time base for calculation of the departure time of the first packet in the SFN-Frame, and producing compliant and fully deterministic output streams of data with payload packets for SFN modulators”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus with Lhermitte et al. by using the features as taught by Stephansen et al. in order to provide a more effective and efficient system that is capable of calculating a length of each .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardus (US 2008/0160913 A1) in view of Lhermitte et al. (US 2013/0215328 A1) as applied to claim 1 above, and further in view of Barbotin et al. (US 2018/0115375 A1).

Gardus and Lhermitte et al. disclose the claimed limitations as described in paragraph 4 above. Gardus and Lhermitte et al. do expressly disclose the following features: regarding claim 9, wherein said transport packets are MPEG-TS type packets.
Barbotin et al. disclose a method and a system of broadcasting of information with the following features: regarding claim 9, wherein said transport packets are MPEG-TS type packets (Fig. 4, illustrate two examples of broadcasting networks implementing devices for replacing contents according to one particular embodiment of the invention, see teachings in [0058-0059] summarized as “the head-end 41 generates one or more transport streams, for example, of the MPEG-TS type and broadcasts them to the remote devices 42, 43, 44 and 45 through a distribution path”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardus with Lhermitte et al. by using the features as taught by Barbotin et al. in order to provide a more effective and efficient system that is capable of using MPEG-TS type packets as transport packets. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/26/2021   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473